79 F.3d 1137
Jean E. Brytus, John Lazor, Wheat Giacobbe, John StankoSteve Kotyk, Alex Warcholak, John Kotyk, Sam Borielle, Jr.v.Spang & Company, Union National Bank, Pension Plan, forFormer Bargaining Unit Employees of Fort Pitt Bridge andElectric Weld Divisions at Canonsburg, PA, Plant (2 Cases);Edward J. Golonka v. Spang & Company, Pension Plan forFormer Bargaining Unit Employees Fort Pitt Bridge ElectricWeld Division at Canonsburg, PA, Plant (2 Cases)
NOS. 95-3218, 95-3248
United States Court of Appeals,Third Circuit.
Feb 07, 1996

Appeal From:  W.D.Pa., Nos. 88-cv-02548, 91-cv-01041,
Lee, J.


1
AFFIRMED.